As filed with the Securities and Exchange Commission on December 15, 2009 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 RESOURCE AMERICA, INC. (Exact name of registrant as specified in its charter) Delaware 72-0654145 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Crescent Drive, Suite 203, Navy Yard Corporate Center, Philadelphia PA (Address of Principal Executive Offices) (Zip Code) AMENDED AND RESTATED RESOURCE AMERICA, INC.
